Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Estoy conforme con los pronunciamientos normativos y doctrinales de las partes III y IV de la opinión del Tribunal, pero no estoy de acuerdo con algunos de los señalamientos en la parte V, particularmente en cuanto a la interpreta-ción que se hace del alcance del apremio personal a la luz de lo dispuesto en la Sec. 11 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1.
No cabe duda de que en nuestro ordenamiento jurídico, como norma general, el encarcelamiento no se permite para vindicar intereses primordialmente privados. La pro-*813hibición de prisión por deudas tiene rango constitucional desde 1952, y antes existía igualmente en virtud de lo dis-puesto tanto en la Ley Orgánica Jones de 1917 como bajo el Art. 1811 del Código Civil, 31 L.P.R.A. see. 5171. Viajes Lesana, Inc. v. Saavedra, 115 D.P.R. 703 (1984). Sin embargo, nuestra jurisprudencia ha reconocido desde hace mucho tiempo la validez del uso del desacato civil, bajo ciertas condiciones, en determinados casos en los que es-taba presente el pago de deudas. Se ha permitido el apre-mio personal, por ejemplo, para provocar el cumplimiento de pensiones alimentarias. Espinosa v. Ramírez, Alcaide de Cárcel, 72 D.P.R. 901 (1951); Sosa Rodríguez v. Rivas Sariego, 105 D.P.R. 518 (1976). También se ha permitido en casos de deudores fugitivos, cuando el deudor ha tra-tado de defraudar a sus acreedores. Ex Parte Carreras, 39 D.P.R. 488 (1929).
El alcance preciso del desacato civil en estos casos fue intimado por este Tribunal en Villa v. Corte, 45 D.P.R. 879 (1933), y fijado de manera clara y expresa por voz del en-tonces Juez Asociado Señor Negrón Fernández en Espi-nosa v. Ramírez, Alcaide de Cárcel, supra. Se alude en esta jurisprudencia a casos donde la parte favorecida por una sentencia quedaría burlada en sus derechos por la inefec-tividad de los procedimientos ordinarios de ejecución. Se trata de situaciones en las que el deudor trata de decla-rarse fraudulentamente insolvente, en las que el deudor oculta sus bienes o en las que, obstinadamente, evade el pago de la deuda teniendo medios para satisfacerla. En tales casos, procede acudir a las facultades inherentes de los tribunales para buscar un remedio adecuado como lo es el apremio personal. Como bien se indicó en Espinosa v. Ramírez, Alcaide de Cárcel, supra, pág. 906, “cuando el desacatador no ha intentado justificar su desobediencia a la orden que le impone el acto afirmativo que viene obli-gado a realizar y caprichosamente se niega a cumplir con ella, el tribunal tiene la facultad —y aún más, el deber— *814de ofrecer a la parte que tiene derecho a la reparación, el medio coercitivo de que dispone para hacer cumplir sus propias órdenes”.
En las situaciones aludidas coinciden dos (2) elementos esenciales. La parte requerida: (1) debe tener capacidad económica para cumplir con la orden judicial que le insta a pagar lo que debe, pero (2) obstinada y repetidamente in-cumple con su deber. La presencia de estos dos (2) elemen-tos es de crucial importancia porque de ellos precisamente depende que pueda obviarse el mandato constitucional que prohíbe la prisión por deudas. El historial de la Sec. 11 del Art. II de la Constitución del Estado Libre Asociado, supra, claramente demuestra que el mal a evitarse es de privar a una persona de su libertad por carecer de bienes materiales para responder de sus deudas. Como bien se señala en el Informe Sobre la Carta de Derechos, nadie puede ser en-carcelado “por no tener recursos con que atender sus obli-gaciones económicas”. (Enfasis suplido.) 4 Diario de Sesio-nes de la Convención Constituyente 2571 (1951). Si el deudor a quien se le requiere el pago tiene medios, no cae bajo el ámbito de la protección de la Sec. 1 del Art. II de nuestra Constitución, supra, sobre todo si se trata de un deudor que reiteradamente ha obviado el pago de la deuda, Sosa Rodríguez v. Rivas Sariego, supra, pág. 522, ya que en tales casos la prisión se decreta por la resistencia a la orden judicial, por la conducta obstinada, y no simple-mente por haber dejado de pagar el dinero. Villa v. Corte, supra, págs. 890-891.
En el caso ante nos tenemos una situación que no cae bajo el mandato constitucional que prohíbe el encarcela-miento por deuda. El demandado fue ordenado a pagar lo que debía en numerosas ocasiones tanto por un dictamen del Departamento de Asuntos del Consumidor (D.A.Co.) como por varias sentencias y resoluciones judiciales. Por espacio de más de cinco (5) años estuvo evadiendo el pago, e incluso trató de acogerse a la protección de la Ley Fede*815ral de Quiebras, sin éxito. En ninguna de las varias vistas judiciales celebradas en este caso acreditó que carecía de medios para satisfacer la obligación. Aparentemente tenía recursos para atender su deuda pero no lo hizo por obsti-nación, desobedeciendo reiteradamente las órdenes judiciales. En tales casos procede el desacato civil, y no hay nada en el historial o el sentido propio de la Sec. 11 del Art. II de nuestra Constitución, supra, que lo impida.
Al formular el criterio que se expresa en esta opinión disidente hemos tenido muy en cuenta algunas de las de-plorables realidades del creciente materialismo que aflige a nuestra sociedad. Con demasiada frecuencia se preconiza hoy día la conducta del individuo listo, que astutamente se desentiende de sus obligaciones. Con demasiada frecuencia se menosprecia una viejísima cualidad de las personas de-centes que es la de pagar lo que deben cuando existen medios. La decisión de la mayoría en este caso tiene irre-mediablemente el efecto de permitir que se perpetúen es-tos males sociales. Con arreglo a ella, una persona acauda-lada, que logre proteger su patrimonio con artimañas legales o de otra índole, puede burlarse impunemente de cumplir con el deber de pagar sus deudas, no importa cuán injusto ello sea. No cabe atribuir tal dislate a un supuesto mandato de nuestra Constitución, sobre todo cuando la única fuente directa que existe para interpretar la cláusula constitucional en cuestión, el Informe Sobre la Carta de Derechos, expresamente limita la prohibición del encarce-lamiento por deudas a aquellos casos de personas que no tienen recursos para atender los mismos. La mayoría del Tribunal no toma en cuenta esto. Tampoco examina cabal-mente el historial de la cláusula aludida, que tiene su ori-gen indiscutible en la Ley Orgánica Jones legislada por el Congreso en 1917. Siguiendo bien conocidos preceptos de hermenéutica, la mayoría pudo haber examinado las fuen-tes pertinentes relativas a la norma originaria y así tam-bién precisar el alcance de la cláusula constitucional en *816cuestión, pero tampoco lo hace. Esencialmente la mayoría se limita a repetir lo que ya se había dicho en Viajes Le-sana, Inc. v. Saavedra, supra, sin aplicar a la situación de marras el tipo de análisis utilizado en esa decisión, que está enraizado en el extenso historial de la norma originaria.
En resumen, pues, respecto a la cuestión concreta ante la consideración del Tribunal no se siguen enteramente los métodos de análisis e interpretación que propiamente de-ben usarse cuando se examina un mandato literal de la Constitución, y por ello la mayoría termina negándose a reconocer la excepción a ese mandato planteada en este caso. En la nota al calce Núm. 13 de la opinión, sin embargo, la mayoría se apresura a reconocer otra excepción a lo que antes había calificado como el “terminante” mandato de la Sec. 11, Art. II de nuestra Constitución, supra. La no requerida admisión de esta nueva excepción es sorpren-dente no sólo por la manera algo sigilosa en que se hace y por la virtual ausencia de fundamentos propios que la jus-tifique sino, además, porque antes en el texto de la opinión todos los señalamientos de la mayoría habían estado diri-gidos precisamente a negar que hubiesen excepciones al mandato constitucional aludido, que no fuese la única que “al sol de hoy” había encontrado el Tribunal, la de las deu-das alimenticias, que es distinta a la que apuradamente se reconoce en la nota al calce. Como consecuencia de estas y otras lagunas en su análisis del texto constitucional, la ma-yoría llega a un resultado que podría permitir incluso in-munizar jurídicamente conductas dolosas de sujetos taimados. Por todo ello, disiento.